Citation Nr: 0531284	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  00-17 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability, to include as secondary to service-connected 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a prostate 
disability, to include as secondary to exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from February 1969 to February 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the 
Louisville, Kentucky Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied the veteran's claims for 
entitlement to service connection for PTSD, a heart disease, 
and prostate problems.

The Board notes that the veteran originally perfected an 
appeal for the issue of service connection for PTSD.  
However, the RO, in March 2004, granted service connection 
for PTSD.  Therefore, the issues available for appellate 
review are those found on the cover sheet of the decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Department of Veterans' Affairs must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 
2002); 38 C.F.R. § 3.159(c)(d) (2005).  Such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4)(2005).  

In this case, the veteran asserts that entitlement to service 
connection is warranted for a cardiovascular disability, to 
include as secondary to service-connected PTSD.  The record 
contains private medical records dated in February 1968, 
prior to service, which reflect that the veteran complained 
of experiencing rapid heart palpitations and chest pain, and 
it was noted that he had a heart murmur.  The examiner 
diagnosed paroxysmal tachycardia and noted that the veteran's 
heart murmur was functional.  The veteran, on his October 
1968 pre-induction examination, also reported a history of 
palpitations or pounding heart.  A notation on the 
examination report indicated that the veteran did not have 
any EKG evidence of paroxysmal atrial tachycardia.  The 
record further reflects that during service the veteran 
continued to complain of, and seek treatment for, chest pain, 
rapid heart beat, and his heart murmur.  In January 2004, the 
veteran underwent a VA cardiovascular examination.  However, 
the examiner, although indicating that he had reviewed the 
veteran's claims file, did not fully comment on the veteran's 
complaints of chest pain and rapid heart palpitations noted 
prior to service, in February 1968, or provide an opinion as 
to whether such represented pre-existing cardiovascular 
disability, and, if so, whether it was aggravated by service.  
As such the Board concludes that the veteran's claims file 
must be returned to the examining physician for a review of 
the claims file and a new clinical opinion.  Such would be 
useful in adjudication of the claim de novo.

The veteran also asserts that service connection is warranted 
for a prostate disability, to include as due to herbicide 
exposure. The record reflects that the veteran has complained 
of, and sought treatment for a prostate disability, which has 
been diagnosed as prostatitis, since 1992.  The record 
further reflects that in January 2004, the veteran underwent 
a VA compensation and pension examination for this 
disability.  However, the Board observes that the examiner, 
who indicated that he had reviewed the veteran's claims file, 
indicated that he did not find any clinical evidence 
regarding the veteran's history of groin and prostate pain in 
the veteran's claims file and based his opinion as to the 
etiology of the veteran's disability on such finding.  The 
Board finds that, contrary to the examiner's statements, the 
record clearly provides clinical evidence of the veteran's 
complaints of a prostate disability, diagnosed including as 
chronic prostatitis and prostatic calculi.  Consequently, the 
Board finds that the January 2004 VA examiner's opinion 
should be reconciled with the prostate disability diagnoses 
of record.  Such would be useful in adjudication of the claim 
de novo.



Accordingly, the case is REMANDED to the RO for action as 
follows:

1. The veteran's claims file should be 
forwarded to Marlon Gaines, Physician's 
Assistant and Dr. Lisa Vuocolo, MD, the 
examiners from the January 2004 heart and 
genitourinary examinations.  After 
reviewing the veteran's claims file, the 
examiners should be requested to furnish 
an opinion concerning whether it is at 
least as likely as not (50 percent or 
greater likelihood) that the veteran's 
complaints of chest pain and heart 
palpitations in February 1968, prior to 
service, represented cardiovascular 
disability, and if so, whether such was 
aggravated by his military service or, in 
the alternative, whether it is at least 
as likely as not that the veteran's 
current cardiovascular disability is 
etiologically related to his service in 
the military.  The examiner should also 
furnish an opinion concerning whether it 
is at least as likely as not (50 percent 
or greater likelihood) that the veteran's 
current cardiovascular disability is 
etiologically related to his service-
connected PTSD.

The examiner should also be requested to 
provide another opinion concerning 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the veteran has current prostate 
disability, to include previously 
diagnosed chronic prostatitis and 
prostatic calculi, which is etiologically 
related to service, to include herbicide 
exposure.

The rationale for all opinions expressed 
should be set forth.  All necessary tests 
should be performed.  The claims folder 
should be made available to the examiner 
for review of pertinent documents therein 
in conjunction with the examination.  The 
examiner should specifically indicate 
whether or not the claims file was 
reviewed.

2.  Following completion of the above, the RO 
should 
review the evidence and determine whether the 
veteran's
claims may be granted.  If not, he and his 
representative 
should be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to 
respond.  The case should then be returned to the 
Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

